
	

113 HCON 3 IH: Expressing the sense of Congress that the use of offensive military force by a President without prior and clear authorization of an Act of Congress constitutes an impeachable high crime and misdemeanor under article II, section 4 of the Constitution.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 3
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Jones submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  use of offensive military force by a President without prior and clear
		  authorization of an Act of Congress constitutes an impeachable high crime and
		  misdemeanor under article II, section 4 of the Constitution.
	
	
		Whereas the cornerstone of the Republic is honoring
			 Congress’ exclusive power to declare war under article I, section 8, clause 11
			 of the Constitution: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that, except in response to an actual or imminent attack against the territory
			 of the United States, the use of offensive military force by a President
			 without prior and clear authorization of an Act of Congress violates Congress’
			 exclusive power to declare war under article I, section 8, clause 11 of the
			 Constitution and therefore constitutes an impeachable high crime and
			 misdemeanor under article II, section 4 of the Constitution.
		
